0Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 11 is objected to because of the following informalities:  in line 13, the period “ . ” Should be replaced by “ ; ”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 11- 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 recites limitations towards “at least a first dimple and a second dimple”, “said deformable portion is configured to be bent at said first dimple” and “wherein said first dimple is located substantially at the intersection of the support brace and the anchoring leg”. There is not support in the specification for limitations that recite: an anchoring leg, a support brace, and a deformable portion with the deformable portion configured to be bent at the first dimple and the first dimple being located substantially at the intersection of the support brace and the anchoring leg. The specification describes the embodiment of the dimple tile trim having a first dimple and a second dimple with the first dimple located at the intersection of the support brace and the deformable portion as shown in Figure 10.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites limitations towards “said deformable portion is configured to be bent at said first dimple” and “wherein said first dimple is located substantially at the intersection of the support brace and the anchoring leg”. These limitations render the claim unclear and confusing because it appears as the “first dimple” is positioned at two different locations, one at the intersection of the support brace and the deformable portion and the other at the intersection of the support brace and the anchoring leg. According to the description and the drawings it appears that in combination with the structural limitations of the dimple tile trim as recited in claim 11, the first dimple must be located at the intersection of the support brace and the deformable portion. The claims will be examined as best understood.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook (WO 97/17514).
Regarding claim 8, Cook discloses a dimpled tile trim, comprising: an anchoring leg 30; a deformable portion 34, 36, 38; and at least one dimple 32 (Fig 4); 
wherein said anchoring leg and said deformable portion are angled with respect to each other at less than 90 degrees. Examiner concludes this because the dimple 32 of Cook allows for a variety of positions between the anchoring leg and the deformable portion with angles that can be 90 degrees, less than 90 degrees or more than 90 degrees according to the thickness of the tile.
wherein said deformable portion comprises a support brace 34 and a profile 36, 38 (Fig 4); 
wherein a first end of said support brace 34 is connected to said anchoring leg 30; 
wherein said at least one dimple 32 is located substantially at an intersection of said anchoring leg 30 and said support brace 34; 
wherein a second end of said support brace 34 is connected to said profile 36, 38 and wherein said support brace 34 and said profile 36, 38 are angled with respect to each other, such that said profile and said anchoring leg are spaced apart and a tile insertion gap is formed between said profile and said anchoring leg (Fig 4); 
wherein said tile insertion gap is configured to be engaged by an edge of a tile 41; and wherein said deformable portion is configured to be bent at said at least one dimple 32, such that an outer edge of said deformable portion36, 38 is configured to be rendered substantially flush with said tile 41 that is inserted into said one or more insertion gaps (Fig 4, 5).
Regarding claim 9, Cook discloses said profile 36, 38 is substantially parallel to said anchoring leg 30 before said deformed portion is bent (Fig 4).
Regarding claim 10, Cook discloses said at least one dimple 32 runs substantially along a length of said dimpled tile trim (Fig 4).

10.	Claim(s) 11-13, 15, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holtschmidt (EP 3130724).
Regarding claim 11 as best understood, Holtschmidt discloses a dimple tile trim 1, 3, (Fig 3-5) comprising: 
an anchoring leg 4, 5; a support brace 2; a deformable portion 3 (Fig 1-3); 
at least a first dimple 34 and a second dimple 41 (Fig 1-3);
wherein said deformable portion 3 and said anchoring leg 4, 5 are spaced apart by said support brace 2, such that a tile insertion gap is formed between said deformable portion and said anchoring leg (Fig 3-5); 
wherein said tile insertion gap is configured to be engaged by an edge of a tile 40 (Fig 3-5); 
and wherein said deformable portion 3 is configured to be bent at said first dimple 34 such that an outer edge of said deformable portion is configured to be rendered substantially flush with said tile that is inserted into said insertion gap (Fig 3-5); wherein said first dimple 34 is located substantially at the intersection of the support brace and the deformable portion 3 (Fig 3-5).
Regarding claim 12, Holtschmidt discloses said deformable portion 3 is substantially parallel to said anchoring leg 4, 5 before said deformable portion is bent (Fig 1, 3). 
Regarding claim 13, Holtschmidt discloses said first dimple 34 and said second dimple 41 would run substantially along a length of said dimpled tile trim (Fig 3-6).
Regarding claim 15, Holtschmidt discloses said anchoring leg 4, 5 comprises said second dimple 41 and an anchoring leg deformed portion 4 (Fig 3-5).
Regarding claim 16, Holtschmidt discloses said anchoring leg deformed portion 4 is configured to be bent at said second dimple 41, such that an end of said anchoring leg is moved closer to said deformed portion 3. Examiner concludes this because the portion of the anchoring leg after the second dimple is easier to flex/deform and it will be capable of deform to get closer to the deformed portion.
11.	As an alternative, claim(s) 11-13, 15, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franco (EP 1036896).
Regarding claim 11 as best understood, Franco discloses a dimple tile trim, comprising: an anchoring leg H1; a support brace H2; a deformable portion H3 (Fig 8); 
at least a first dimple and a second dimple (annotated Fig 8);
wherein said deformable portion H3 and said anchoring leg H1 are spaced apart by said support brace H2, such that a tile insertion gap is formed between said deformable portion and said anchoring leg; 
wherein said tile insertion gap is configured to be engaged by an edge of a tile (Fig 8); 
and wherein said deformable portion H3 is configured to be bent at said first dimple such that an outer edge of said deformable portion is configured to be rendered substantially flush with said tile that is inserted into said insertion gap (Fig 8); 
wherein said first dimple is located substantially at an intersection of said support brace H2 and said deformed portion H3 (annotated Fig 8).


    PNG
    media_image1.png
    709
    975
    media_image1.png
    Greyscale

Regarding claim 12, Franco discloses said deformable portion H3 is substantially parallel to said anchoring leg H1 before said deformable portion is bent (annotated Fig 8).
Regarding claim 13, Franco discloses said first dimple and said second dimple would run substantially along a length of said dimpled tile trim (annotated Fig 8).
Regarding claim 15, Franco discloses said anchoring leg H1 comprises said second dimple and an anchoring leg deformed portion (annotated Fig 8). 
Regarding claim 16, Franco discloses said anchoring leg deformed portion is configured to be bent at said second dimple, such that an end of said anchoring leg is moved closer to said deformed portion H3. Examiner concludes this because the portion of the anchoring leg after the second dimple is easier to flex/deform and it will be capable of deform to get closer to the deformed portion.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 1-3, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2006/0000176) in view of Kuenne (DE 9317920).
Regarding claim 1, Taylor discloses a tile trim, comprising: 
two anchoring legs;
a support brace 16; and a profile (annotated Fig 2A); wherein said profile comprises two deformable portions (annotated Fig 2A), (Par 0019-0020); 
wherein said two deformable portions and said two anchoring legs are spaced apart by said support brace, such that two tile insertion gaps are formed respectively between said two deformable portions and said two anchoring legs (Fig 1, annotated Fig 2A); 
wherein each of said two tile insertion gaps is configured to be engaged by an edge of a tile (annotated Fig 2A); and 
wherein said two deformable portions are configured to be bent such that an outer edge of each of said two deformable portions are configured to be rendered substantially flush with said tile that is inserted into each of said two insertion gaps (annotated Fig 2A). Examiner conclude this because the deformable portions of Taylor are formed of a flexible material that would allow for bending.
Taylor does not disclose the tile trim including two dimples. However, Kuenne discloses a dimple tile trim including a dimple 5 at the intersection of the support brace 18 and the deformable portion 1 (Fig 1). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tile trim of Taylor to include a dimple at the intersection of the support brace and each of the deformable portions as taught by Kuenne in order to facilitate the bending of the two deformable portions.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
	As modified, the two deformable portions would be configured to be bent at said two dimples.


    PNG
    media_image2.png
    525
    975
    media_image2.png
    Greyscale

Regarding claim 2, Taylor discloses said two deformable portions are substantially parallel to said two anchoring legs before said two deformed portions are bent (annotated Fig 2A).
Regarding claim 3, Taylor modified by Kuenne discloses as discussed in claim 1, as modified, said two dimples would run substantially along a length of said dimpled tile trim (Fig 2A).
Regarding claim 6, Taylor modified by Kuenne discloses as discussed in claim 1, as modified, the dimple tile trim would have two deformable portions, two modified dimples, and two anchoring legs, such that there is a first deformable portion, a second deformable portion, a first dimple, a second dimple, a first anchoring leg, and a second anchoring leg (annotated Fig 2A).
Regarding claim 7, the modified dimple tile trim would have said first dimple is located substantially at an intersection of a first side of said support brace 16 and a first side of said profile; and wherein said second dimple is located substantially at an intersection of a second side of said support brace 16 and a second side of said profile (annotated Fig 2A).
Response to Arguments
15.	Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the Cook device does not teach the limitations towards “said support brace and said profile are angled with respect to each other” because they are rounded or arched. Examiner respectfully disagrees, the support brace 34 is placed at an angle with respect to the profile 36, 38 as can be seen in Figure 4 and even though the profile 36, 38 has a slightly rounded shape, the inner portion of the profile intersects with the support brace at the corner forming a space in between that is an angle between the support brace and the profile thus the claim limitations are met. Further, Applicant argues that Cook does not teach “said anchoring leg and said deformable portion are angled with respect to each other at less than 90 degrees” Examiner notes that as explained in the rejection above, the dimple 32 of Cook allows for a variety of positions between the anchoring leg 30 and the deformable portion 34, 36, 38 with angles that can be 90 degrees, less than 90 degrees or more than 90 degrees according to the thickness of the tile.
In response to Applicant’s argument that Franco does not teach the newly added limitations towards the first dimple being located substantially at the intersection of the support brace and the anchoring leg. Examiner would like to note that as explained in the 112th rejections above, these limitations do not have support in the specification and render the claim unclear and confusing.
In response to applicant's arguments against the reference of Taylor individually, indicating that Taylor does not disclose dimples at all. Examiner wants to note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Taylor was used for the teaching of a tile trim having the anchoring legs, support brace, profile with two deformable portions (made of flexible material), and insertion gap. Kuenne was used for the teaching of a dimple tile trim including a dimple at the intersection of the support brace and the deformable portion. Examiner asserts that one of ordinary skill in the art would look into the teaching of Kuenne to modify the trim of Taylor to include dimples at the intersection of the support brace and each of the deformable portions forming two dimples in order to facilitate the bending of the deformable portions. 

Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
11/17/2022